 

Exhibit 10.1


PURCHASE AND SALE AGREEMENT

 

[Mansfield Avenue and Pleasant Valley Road

Town of Mansfield, Connecticut]

 

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) dated as of the 1st day of
February, 2006, is made by and between BRUCE HUSSEY and FRANCA HUSSEY
(collectively the “Seller”), and ENCLAVES GROUP, INC., a Delaware corporation,
and its successors or assigns (the “Purchaser”).

 

In consideration of the mutual covenants and agreements set forth herein, the
parties hereto agree as follows:

 

 

1.

Purchase and Sale of Property.

 

(a)         Seller agrees to sell and Purchaser agrees to purchase all of those
certain parcels of real land, bounded by Mansfield Avenue and Pleasant Valley
Road comprising approximately One Hundred Sixteen (116) acres, located in the
Town of Mansfield, Tolland County, Connecticut, as more fully described in the
legal description attached hereto as Exhibit A and hereby incorporated (as
described, the “Land”), together with (i) all and singular, the rights, air
rights, easements, rights-of-way, tenements, and hereditaments appertaining
thereto, (ii) all right, title, and interest of the Seller in and to adjacent
streets, easements, privileges, alleys, or rights-of-way now or hereafter
belonging to or inuring to the benefit of the Land, (iii) all right, title and
interest of Seller in and to the land lying in the bed of any street, road or
highway (open or proposed) in front of, adjoining or servicing the Property (all
of which shall be deemed part of the Property for the purpose of this
Agreement), and (iv) all improvements erected or placed thereon (the
“Improvements”)(the Land, the Improvements, and the above-described rights being
collectively the “Real Property”), together with the assets described in § 1 (b)
below.

 

(b)          As used herein, the assets to be conveyed hereunder (the
“Property”) shall include the full right, title, and interest of the Seller in
and to all of the following: (i) the Real Property; (ii) any and all leases and
other occupancy agreements for the Real Property (each a “Lease” and together
“Leases”), including any security deposits under such agreements; (iii) all of
Seller’s right, title, and interest in and to any improvements, fixtures, and
modifications, additions, restorations, repairs, and replacements to the
Property; (iv) all deposits which have been placed by Seller in connection with
approvals for the development of the Property; (v) all existing approvals and
permits issued by the Town of Mansfield, Tolland County, Connecticut, or any
other governmental body having jurisdiction; (vi) all engineering and technical
plans and studies performed thereon in Seller’s possession or control including
if applicable those listed on Exhibit B, attached hereto and made a part hereof;
(vii) all trees, shrubbery, and plants, and all sand, gravel, dirt, water
rights, minerals, oil and natural gas in, on, or under the Property on the
Effective Date; and (viii) any and all warranties and guarantees claims (if any
and to the extent assignable) under or with respect to any construction of or
repairs to the Real Property or any part thereof (the “Warranties”).

(c)           The parties understand and agree that the Property is not
currently zoned to permit of right the construction of the number of residential
units required by Purchaser for its intended use of the development site. From
and after the Feasibility Period (defined in § 3 (c) below) Purchaser shall
undertake at

 

 


--------------------------------------------------------------------------------

Purchase and Sale Agreement

Bruce Hussey and Franca Hussey

(February 2006) • Page 2

Enclaves Group, Inc.

 

 

 

its sole expense to prepare, submit, and diligently prosecute with the offices
and agencies of the Town of Mansfield, Connecticut (the “Town”), zoning and
subdivision applications to allow the construction of Two Hundred Fifty (250)
residential units at the Property, together with related applications or
submissions for approvals to any other state or federal agency, governmental
unit, or authority exercising jurisdiction over the Property for permitting,
including without limitation wetlands permits or variances, required to develop
the Property as a subdivided residential housing project comprising such units.
The Seller shall cooperate, without the requirement of advancing or incurring
any expense, and join in any proposed application requested by Purchaser. The
recording of the zoning map change, approved subdivision site plan, wetlands
permit(s), and other governmental approvals or permits by the Town or other
agency, governmental unit, or authority are together the “Final Municipal
Approvals” required for closing and settlement.

 

2.

Purchase Price and Terms of Payment.

 

(a)         The total purchase price of the Property (the “Purchase Price”) is
Five Million Dollars ($ 5,000,000), determined by the parties based upon assumed
final municipal approvals being available which would allow the construction of
Two Hundred Fifty (250) residential units on the Property; provided that in the
event the Final Municipal Approvals (described in § 1 (c) above) only allow the
construction of a number (“Allowed Units”) of residential units fewer than Two
Hundred Fifty (250), then the Purchase Price shall be reduced by an amount equal
to Twenty Thousand Dollars ($ 20,000) times the difference between Two Hundred
Fifty (250) and the Allowed Units. Under § 9 (f) below it is required that the
Final Municipal Approvals shall allow construction of no fewer than Two Hundred
Ten (210) residential units at the Property; and Purchaser’s right to waive that
condition to Closing is subject to the requirement that the Purchase Price in
that event shall be determined as if the number of Allowed Units is Two Hundred
Ten (210) and without regard to any smaller number allowed under the Final
Municipal Approvals.

 

(b)         Within three (3) business days after the Effective Date (described
in § 12 (f) below), Purchaser shall deposit the sum of Twenty Five Thousand
Dollars ($ 25,000) (the “Initial Deposit”), with the title insurance company
selected by Purchaser located in the Hartford metropolitan area (the “Title
Agent” or “Escrow Agent” or “Settlement Company”).

 

(c)         If Purchaser does not terminate this Agreement on or before the
expiration of the Feasibility Period (described in § 3 (c) below), the Initial
Deposit shall be nonrefundable to Purchaser except in the event of Seller’s
default hereunder or as otherwise provided in this Agreement and, in addition,
on or before the expiration of the Feasibility Period (described in § 3 (c)
below), Purchaser shall deliver to the Escrow Agent, by cashier's check (subject
to deposit and clearance) or wire transfer of immediately available federal
funds, the additional sum of Seventy Five Thousand Dollars ($ 75,000) (the
“Additional Deposit”). The Initial Deposit and the Additional Deposit (together
with interest thereon, if any) is herein the “Deposit”. The Escrow Agent shall
hold the Deposit in an interest bearing federally-insured account and interest
thereon shall be credited to the Purchaser and disbursed with the Deposit.
Failure to timely make the Deposit shall be a default under this Agreement. If
Purchaser fails to timely deposit the Additional Deposit, Seller may, at its
option, without limitation upon any other remedy available to Seller but subject
to § 7 hereof, immediately terminate this Agreement by delivering written notice
to Purchaser at any time prior to Purchaser’s actual deposit of the Additional
Deposit with the Escrow Agent.

 

 


--------------------------------------------------------------------------------

Purchase and Sale Agreement

Bruce Hussey and Franca Hussey

(February 2006) • Page 3

Enclaves Group, Inc.

 

 

 

(d)         The parties shall execute and deliver escrow instructions, if any,
reasonably required by the Escrow Agent which must in all respects be in
compliance with the terms of this Agreement. The Settlement Company shall
acknowledge receipt of the Deposit in writing to the parties and agree to
accept, hold, and return such Deposit and disburse any funds received hereunder,
in accordance with the provisions of this Agreement. If the transaction
contemplated herein should fail to close for any reason other than Purchaser’s
default and failure to cure that default hereunder, the Deposit shall be
returned to Purchaser. Notwithstanding any provision herein to the contrary, the
Purchaser must provide written notice to Seller on or before the last day of the
Feasibility Period affirmatively stating that it does not desire to proceed to
Closing (the “Affirmative Notice”). If the Purchaser timely provides this
written notice, this Agreement shall automatically terminate, the Deposit shall
be refunded to the Purchaser, and neither party will thereafter have any further
liability to the other (except for liabilities which expressly survive
termination). If the Purchaser does not deliver an Affirmative Notice to Seller
on or before the last day of the Feasibility Period, the Deposit shall become
non-refundable to Purchaser for any reason other than a default by Seller or as
expressly provided in § 4 or § 7 hereof.

 

(e)           At the Closing (described in § 5 (a) below), (i) the Deposit,
including all accrued interest thereon, shall be applied toward the Purchase
Price, and (ii) Purchaser shall pay the balance of the Purchase Price by
cashier’s check, certified check, or wire transferring the required sum in
currently available funds to the party conducting settlement (the “Settlement
Company”). At Closing the Settlement Company shall disburse Seller’s net
settlement proceeds to the order of Seller by cashier’s check, certified check,
or wire transfer as designated by Seller.

 

 

3.

Seller’s Documents; Purchaser’s Inspection; Feasibility Period.

 

(a)         Within five (5) business days after the Effective Date, to the
extent not previously provided and only to the extent in the care, custody, or
control of Seller, or its agents or representatives, Seller shall deliver to
Purchaser true, correct, and complete copies of the documents listed in Exhibit
B attached hereto and hereby incorporated (the “Due Diligence Documents”).
Purchaser agrees to hold all documents and information provided to Purchaser by
Seller strictly confidential except to its agents, employees, lenders,
attorneys, and other professionals and those who have a need to know. In the
event either Purchaser or Seller terminates this Agreement Purchaser will
promptly return to Seller all materials that were provided to Purchaser pursuant
to this § 3.

 

(b)           Purchaser and its agents and representatives shall have the right
to enter onto the Property at all reasonable times after the Effective Date for
purposes of conducting surveys, soil tests, market studies, engineering tests,
reviewing Seller’s lease and Contract files, and such other tests,
investigations, studies, and inspections as Purchaser deems necessary or
desirable in its sole discretion to evaluate the Property, provided that (i) all
such tests, investigations, studies, and inspections shall be conducted at
Purchaser's sole risk and expense, (ii) Purchaser shall give Seller at least one
(1) day prior notice of its entry onto the Property, and (iii) Purchaser shall
provide Seller with evidence of Purchaser’s liability insurance and shall
indemnify and hold Seller harmless from and against any losses, liabilities,
costs, or expenses (including reasonable attorney's fees) arising solely and
directly out of Purchaser's entry onto the Property, not including any
liabilities arising from Purchaser’s discovery of any fact or condition
regarding the Property. Purchaser shall substantially return the Property to the
condition it was in prior to the performance of such tests, investigations,
studies, or inspections, to the extent such actions by Purchaser have adversely
altered the

 

 


--------------------------------------------------------------------------------

Purchase and Sale Agreement

Bruce Hussey and Franca Hussey

(February 2006) • Page 4

Enclaves Group, Inc.

 

 

 

Property. The foregoing indemnity obligation set forth in this § 3 (b) shall
survive any termination of this Agreement and shall not be limited by the
liquidated damages provision of § 7 (b) hereof.

 

(c)         Purchaser shall have a period to determine the feasibility of
proceeding with this transaction (that period being the “Feasibility Period”)
commencing with the Effective Date and terminating on the date forty five (45)
days after the Effective Date. In the event that Purchaser is not satisfied with
the feasibility of Purchaser's acquisition, financing, and ownership of the
Property, Purchaser must deliver an Affirmative Notice to Seller on or before
the last day of the Feasibility Period, which notice shall affirmatively state
that Purchaser does not want to proceed to Closing and this Agreement shall
automatically terminate. Upon any such termination the Purchaser shall pay to
Seller (or direct the Escrow Agent to pay to Seller) the sum of One Hundred
Dollars ($ 100), in consideration of Seller’s agreement to enter into this
Agreement subject to the Feasibility Period, and Purchaser shall return to
Seller all items received by Purchaser pursuant to § 3 (a) hereof, the Escrow
Agent shall return the Deposit to the Purchaser, and the parties hereto shall be
released from any further liabilities or obligations hereunder (except for any
liability of Purchaser for indemnification under § 3 (b) above or a party under
§ 8 below). Any notice by Purchaser that it has elected to go forward with the
transaction contemplated hereby shall nevertheless be subject to the
satisfaction or subsequent express waiver of the conditions to settlement set
forth in § 9 below. In the event Purchaser terminates this Agreement at any time
after the Effective Date, upon request of the Seller Purchaser will deliver
and/or assign to Seller copies of any and all engineering and technical plans,
reports, studies, tests, applications to and/or permits and approvals obtained
from the Town of Mansfield or any other governmental body having jurisdiction
over the property obtained during Purchaser’s investigation of the Property
without cost to seller. This obligation to deliver work product shall survive
ninety (90) days after the termination of this agreement.

 

 

4.

Title.

 

(a)           Title to the Property shall be marketable and good of record and
in fact and insurable by a nationally recognized ALTA title insurance company of
Purchaser’s choice (the “Title Company”) at normal rates. At the Closing, Seller
shall convey title to the Property in fee simple, free and clear of any and all
liens, mortgages, deeds of trust, security interests, leases, covenants,
conditions, restrictions, easements, rights-of-way, licenses, encroachments,
judgments or encumbrances of any kind, except for the following permitted
exceptions (the “Permitted Exceptions”): (a) the Leases (if any); (b) the lien
of real estate taxes not yet due and payable; (c) zoning and building
restrictions and other laws, ordinances, and regulations of governmental bodies
having jurisdiction over the Property; and (d) matters of record affecting title
to the Property (other than deeds of trust, mortgage, and other monetary liens,
and encumbrances affecting the Property), as reviewed and approved (or deemed
approved) by Purchaser.

 

(b)           Promptly after the Effective Date, (i) Purchaser agrees to obtain
a commitment of title insurance and preliminary title report with a full legal
description of the Property and legible copies of all documents referred to
therein (the “Title Report”), and as and when required by Purchaser’s lender
(ii) Purchaser agrees to obtain a current ALTA survey of the Property certified
by a duly licensed surveyor or surveyors showing all physical conditions
affecting the Property sufficient for deletion of the survey exception from the
title commitment (the “Survey”). Purchaser shall have the right to review such
commitment, Title Report, and Survey and to provide Seller with any notice of
objections to title during the Feasibility Period. Purchaser shall furnish with
any notice of objection a copy of Purchaser’s title report. Any exceptions to
title

 

 


--------------------------------------------------------------------------------

Purchase and Sale Agreement

Bruce Hussey and Franca Hussey

(February 2006) • Page 5

Enclaves Group, Inc.

 

 

 

taken by the Title Company in such commitment shall be Permitted Exceptions
hereunder if Purchaser does not, during that Feasibility Period, object to such
matters by written notice to Seller. Within three (5) business days of receipt
of such notice from Purchaser, Seller shall advise Purchaser in writing whether
or not Seller agrees to cure any exceptions to title or the Survey to which
Purchaser has objected, and if Seller agrees to cure any such exceptions, Seller
shall do so at its sole expense and with all due diligence. Any exceptions to
title or the Survey that are not Permitted Exceptions and that Seller agrees to
cure shall be cured by Seller at its sole cost and expense at or prior to the
Closing; provided that if Seller is unable or unwilling to cure such exceptions
or other matters, Purchaser shall have the right to either (i) waive such
exceptions or other matters and proceed to the Closing on the terms set forth
herein (in which event the exceptions to which Purchaser objected shall be
deemed to be Permitted Exceptions) or (ii) terminate this Agreement by written
notice to Seller within ten (10) business days of receipt of Seller’s written
notice and obtain the return of the Deposit, in which event neither party shall
have any further liability or obligation to the other (except for liabilities
which expressly survive termination). Should Purchaser not terminate within the
timeframe of subsection (ii) hereof, Purchaser shall be deemed to have elected
to waive such exceptions. Notwithstanding anything contained herein to the
contrary, at or prior to the Closing, Seller shall, at its sole cost and
expense, remove all deeds of trust, mortgage, and other monetary liens and
encumbrances affecting the Property, and if Seller fails to do so, Seller shall
be in default under this Agreement.

 

(c)           Purchaser shall have the right to re-examine the title to the
Property at Closing and to object to any defects or encumbrances that have been
placed of record on the Property subsequent to the date of Purchaser's initial
title report (except for any easements and rights of way which have been caused
or approved by Purchaser, which shall be Permitted Exceptions) (such objections
being the “Subsequent Objections”). Seller shall cure Subsequent Objections at
or prior to Closing and if Seller shall fail to cure them then Purchaser in its
sole discretion may: (i) waive the Subsequent Objections and proceed to Closing;
(ii) terminate this Agreement and receive a refund of the Deposit; or (iii)
declare Seller to be in default under this Agreement and pursue any remedies
available hereunder. Seller shall not further encumber the title to the Property
after the Effective Date unless (i) Seller obtains Purchaser’s prior written
consent to such encumbrance, which consent may be granted or withheld in
Purchaser’s discretion, or (ii) such encumbrance will be released or removed by
Seller, at Seller’s sole expense, at or prior to the Closing.

 

 

5.

Closing.

 

(a)           The consummation of the transactions contemplated herein (the
“Closing”) shall be held within forty five (45) days after Final Municipal
Approvals, subject to satisfaction of the contingencies in § 9 below, or on such
earlier date with at least five (5) days advance notice to Seller (the “Closing
Notice”),as may be determined by Purchaser (the “Closing Date”); provided that
the Closing Date shall not be a Friday or a business day immediately preceding a
day that is not a business day; and provided that the date for Closing may be
extended in accordance with § 9 hereof to satisfy outstanding conditions to
Closing. The Closing shall be held at the offices of the Settlement Company, or
other mutually agreed upon location, and unless an earlier time and date is
designated in the Closing Notice, Closing shall occur at 10:00 a.m. on the
Closing Date.

 

(b)         At the Closing, Seller shall execute and deliver to Purchaser a
quitclaim deed (the “Deed”) conveying the Property to Purchaser subject only to
the Permitted Exceptions, a General Assignment of the Warranties (if any), an
Assignment of Leases conveying the Leases (if any) to Purchaser, a non-foreign
certificate, (if applicable) a tenant rent roll (certified by Seller as being
true and correct), and an affidavit of

 


--------------------------------------------------------------------------------

Purchase and Sale Agreement

Bruce Hussey and Franca Hussey

(February 2006) • Page 6

Enclaves Group, Inc.

 

 

 

debts, liens, and possession, all of which shall be in a form reasonably
acceptable to the parties. Purchaser shall be entitled to receive from the Title
Company, prior to delivery of the Deed, the Title Company's unconditional
commitment to issue an ALTA Form B Owner's Policy of Title Insurance, in the
amount of the Purchase Price, and the Title Company's assurance that its
recordation of the Deed, after performing a bring-to-date examination of the
land records, will constitute its agreement to issue such policy within thirty
(30) days after the Closing. Seller shall also execute such affidavits and other
instruments as reasonably required by Purchaser’s counsel or the Title Company,
at any time within the six (6) months after Closing hereunder, and for the
better conveying, transferring, assuring, and confirming the conveyance of title
to the Property to the Purchaser in accordance with § 4 hereof. During the
Feasibility Period, the Purchaser shall identify the Contracts, if any, it will
agree to assume at Closing to allow Seller time to notify vendors and terminate
the Contracts not to be assumed. The Contracts which Purchaser elects not to
assume are referred to herein as the “Rejected Contracts” and shall be
terminated by Seller, at its expense, at or prior to the Closing.

 

(c)           Seller shall pay the transfer and grantor taxes, any lien
releases, and one-half (1/2) of the reasonable and customary escrow fees charged
by the Escrow Agent and settlement agent. Each party shall pay the legal fees of
its own counsel. Purchaser shall pay all of the deed recordation charges for the
Deed, documentary stamps, and costs and recordation fees of any mortgage
financing it places on the Property, and one-half (1/2) of the reasonable and
customary escrow and settlement fees charged by the Escrow Agent and settlement
agent. Any and all other closing costs imposed at the Closing shall be paid
according to the convention for commercial real property transfers in Tolland
County, State of Connecticut. Rent under the Leases (if applicable) shall be
pro-rated up to the date of Closing. Real estate taxes, general and special, and
usual water and sewer charges are to be pro-rated and paid by Seller up to the
date of Closing and thereafter assumed and paid for by Purchaser. Special
assessments against the Property for public improvements authorized, pending or
completed prior to the date of Closing, whether assessment for such has been
levied or not, shall, at the settlement, be paid in full by Seller.

 

(d)           Possession of the Property shall be delivered to Purchaser
immediately following the recordation of the Deed, and such possession shall be
delivered free and clear of any leases, tenancies, or occupants (other than the
lessees under the Leases, if any). In the event Seller shall fail to deliver
such possession, and Seller is in possession, Seller shall become and thereafter
be a tenant at sufferance of Purchaser and Seller hereby waives all notices to
quit provided by the laws of the State of Connecticut.

 

(e)           The parties agree to cooperate, at the request of the other, to
have the transactions contemplated herein treated as a like-kind exchange
qualifying for favorable treatment under § 1031 of the Revenue Code of 1986,
provided that such cooperation does not create any delay, liability, or expense
for the cooperating party and further provided that the cooperating party does
not warrant that the like-kind treatment being sought by the other party will
qualify for such treatment.

 

 

6.

Risk of Loss; Casualty.

 

Prior to the Closing, Seller shall bear all risk of loss to the Property from
any casualty and all liabilities arising from the Property before the Closing.
Seller shall maintain all existing casualty and liability insurance on the
Property, if any. In the event of any casualty or condemnation affecting the
Property occurring after the Effective Date, Seller shall deliver to Purchaser
at the Closing any proceeds actually received by Seller attributable to same and
shall assign to Purchaser Seller’s rights to such proceeds if not yet

 

 


--------------------------------------------------------------------------------

Purchase and Sale Agreement

Bruce Hussey and Franca Hussey

(February 2006) • Page 7

Enclaves Group, Inc.

 

 

 

received. Seller shall maintain all existing fire and casualty and liability
insurance on the Property which Seller is required to maintain under the Leases.
The Seller shall notify the Purchaser promptly of any material damage to the
Property, and give the Purchaser a right to inspect such damage. If the damage
can not be repaired by Seller prior to Closing and either is in excess of one
hundred thousand dollars ($ 100,000) or entitles any lessee under a material
Lease to terminate the Lease, the Purchaser shall have the right, at Purchaser's
option, either to (i) terminate this Agreement, in which event the Deposit will
be returned to the Purchaser, and Purchaser and the Seller shall thereafter have
no further obligations hereunder, or (ii) proceed with the Closing and accept
title to the Property without any reduction in the Purchase Price, and the
Seller shall deliver or assign to the Purchaser any insurance awards paid or due
Seller with respect to such damage; provided that in the event such damages are
less than one hundred thousand dollars ($ 100,000), subject to insurance
proceeds which Seller assigns to Purchaser, and related only to the existing
house on the Property, Seller need not repair the damage and Purchaser shall not
have the option to terminate this Agreement for such damage.

 

 

7.

Breach.

 

(a)           If Seller shall default under any of the provisions of this
Agreement and such default is not cured by Seller within ten (10) days after
receipt of written notice from Purchaser of such default (provided, such notice
of default and cure period shall not apply to the failure of Seller to perform
its obligations on the date of the Closing), Purchaser may, at its option,
either: (i) terminate this Agreement and have the Deposit returned by the
Settlement Company, in which event the parties shall have no further rights or
liabilities one to the other hereunder; or (ii) seek the equitable remedy of
specific performance (provided that if Seller’s breach or default makes specific
performance unavailable Purchaser shall have any and all remedies available at
law or equity).

 

(b)           Purchaser and Seller agree that if Purchaser defaults in its
obligations under this Agreement for any reason whatsoever and such default is
not cured by Purchaser within ten (10) days after receipt of written notice from
Seller of such default (provided, such notice of default and cure period shall
not apply to the failure of Purchaser to perform its obligations on the date of
the Closing), Seller shall be entitled to receive and retain, as fixed and
agreed upon liquidated damages, the Deposit. The foregoing shall constitute the
sole and exclusive remedy of Seller for any breach by Purchaser hereunder, and
Purchaser shall have no other liability hereunder or in connection herewith,
whether for damages or otherwise, except for the indemnity provisions of §§ 3
and 8 hereof. The parties agree that the Deposit is a reasonable estimate of
Seller's damages in the event of Purchaser's default and that Seller's receipt
of the Deposit is not intended as a penalty, but as full and final liquidated
damages.

 

(c)          In the event that after the termination of this Agreement or after
Closing, as the case may be, a party (the “Defaulting Party”) breaches an
obligation hereunder which is expressly stated herein to survive the termination
of this Agreement or Closing, as the case may be, the other party (the
“Non-Defaulting Party”) shall be entitled to equitable relief, and the
Defaulting Party shall be liable to the Non-Defaulting Party for the actual
damages incurred by the Non-Defaulting Party as a direct result of such breach,
as the sole and exclusive remedies of the Non-Defaulting Party. However, in no
event shall the Non-Defaulting Party be entitled to recover from the Defaulting
Party any punitive, consequential, speculative, or any damages other than actual
damages.

 

 


--------------------------------------------------------------------------------

Purchase and Sale Agreement

Bruce Hussey and Franca Hussey

(February 2006) • Page 8

Enclaves Group, Inc.

 

 

 

8.           Commissions.   Seller and Purchaser each represent and warrant to
the other that they have not dealt with or engaged any broker, finder, or other
person other than Michael Taylor, Esq. in connection with the transactions
contemplated herein. Any payments or fees due Mr. Taylor shall be the sole
responsibility of the Seller. Each party agrees to indemnify, defend, and hold
the other harmless on account of any loss, damage, liability, or expenses,
including attorney's fees, incurred by reason of a breach of such representation
and warranty. The foregoing indemnity obligations set forth in this § 8 shall
survive delivery of the Deed and any termination of this Agreement.

 

9.           Conditions to Closing.  The obligation of Purchaser to close
hereunder is subject to the satisfaction, at or prior to Closing, of each of the
following conditions, any of which may be waived, in whole or in part, in
writing by Purchaser at or prior to Closing:

 

(a)           Representations and Warranties.     The representations and
warranties made by Seller in this Agreement shall be true as of the date of this
Agreement and as of the date of Settlement.

 

 

(b)

Title.

Title to the Property shall be in the condition required by § 4 hereof.

 

(c)           Compliance by Seller.    Seller shall have performed and complied
with all of the covenants and conditions required by this Agreement to be
performed or complied with at or prior to Closing and shall deliver all Closing
documents required of Seller.

 

(d)          No Adverse Matters.        No material portion of the Property
shall have been adversely affected as a result of earthquake, disaster, flood,
riot, civil disturbance, or act of God or public enemy; and

 

(e)           Governmental Actions.   There shall be no moratorium or other
governmental actions (either existing, pending, or threatened) that would delay
or otherwise impede Purchaser obtaining construction permits to develop the
Property consistent with its approved residential subdivision plan.

(f)           Allowed Units.  All of the Final Municipal Approvals (described in
§ 1 (c) above) (i) shall have been obtained by Purchaser and (ii) shall allow
construction of no fewer than Two Hundred Ten (210) residential units at the
Property.

 

If any of the conditions set forth in subsections (a), (b), (c), or (d) of this
§ 9 have not been satisfied as of the date of Closing or at such other time as
may be specified above (as the same may be extended from time to time),
Purchaser shall have the right either to (i) waive such conditions and proceed
to Closing, (ii) extend the date of Closing for a reasonable period (not to
exceed six (6) months) required to satisfy the unsatisfied condition, or (iii)
terminate this Agreement whereupon the Deposit will be returned to Purchaser and
neither party will have any further liability to the other (except for
liabilities which expressly survive termination).

 

In the event the condition set forth in subsection (e) of this § 9 (moratoriums
or other governmental actions) has not been satisfied as of the date of Closing,
the Purchaser may either (i) waive such condition and proceed to Closing, or
(ii) terminate this Agreement whereupon the Deposit will be returned to
Purchaser and neither party will have any further liability to the other (except
for liabilities which expressly survive termination).

 

 


--------------------------------------------------------------------------------

Purchase and Sale Agreement

Bruce Hussey and Franca Hussey

(February 2006) • Page 9

Enclaves Group, Inc.

 

 

 

In the event the condition set forth in subsection (f) of this § 9 (“Allowed
Units”) has not been satisfied within eighteen (18) months after the Effective
Date, then either party may terminate this Agreement by written notice to the
other party, whereupon the Deposit will be returned to Purchaser and neither
party will have any further liability to the other (except for liabilities which
expressly survive termination). Purchaser shall not have the right to waive such
condition to Closing unless it affirmatively agrees that the Purchase Price, as
reduced under § 2 (a) above, shall be determined as if the number of Allowed
Units is Two Hundred Ten (210) and without regard to any smaller number allowed
under the Final Municipal Approvals

 

10.          Representations and Warranties of Seller.         Seller represents
and warrants to Purchaser as follows, all of which representations and
warranties are true and correct as of the date hereof and shall be true and
correct as of Closing hereunder:

 

(a)           Any reference herein to “Seller’s knowledge,” the “best of
Seller’s knowledge,” or words of similar intent (including without limitation,
pertaining to a representation or warranty), or notice of any matter or thing,
shall only mean such knowledge or notice that has actually been received by
Bruce Hussey or Franca Hussey (collectively referred to as “Seller’s
Representative”). The foregoing notwithstanding, Seller expressly represents
that this Seller’s Representative has and shall have the ongoing responsibility
for, access to pertinent information and notices, and its actual knowledge
represents a good faith compilation of the information required to make the
representations and warranties herein reliable for use by Purchaser.

 

(b)           Subject to the limitations set forth in Section (a) above, Seller
hereby makes the following representations and warranties to Seller’s knowledge,
which representations and warranties shall be true as of the Closing Date or
revised based on any changes which arise after the date of this Agreement which
revisions must be reasonably acceptable to Purchaser:

 

 

(i)

In the event Seller holds title to the Property by entity, any and all corporate
or partnership entities used by Seller for this transaction are Connecticut
corporations or partnerships, qualified and in good standing under the laws of
the State of Connecticut.

 

 

(ii)

Seller has not received any written notice of any pending or threatened
litigation, claim, cause of action, eminent domain proceeding, condemnation
proceeding or administrative proceeding concerning the Property, and Seller has
no actual knowledge of any such litigation.

 

 

(iii)

Seller has not and, pending the Closing, Seller will not without the prior
consent of Purchaser convey or encumber all or any portion of the Property or
enter into any leases without Purchaser's prior written consent, except for this
Agreement and matters of record prior to the date hereof against the Real
Property.

 

 

(iv)

Seller has full right, power, and authority to enter into this Agreement and
consummate the transaction contemplated hereby and the transactions contemplated
herein have been authorized by and are legally binding upon Seller.

 

 

(vi)

Seller and all persons or entities having beneficial interests in the Property
are not foreign persons, as defined in Section 1445 (f) (3) of the Internal
Revenue Code of 1986, as amended, and the purchase of the Property by Purchaser
as contemplated herein will not be subject to

 

 


--------------------------------------------------------------------------------

Purchase and Sale Agreement

Bruce Hussey and Franca Hussey

(February 2006) • Page 10

Enclaves Group, Inc.

 

 

 

the withholding requirements of Section 1445 (a) of the Code.

 

 

(vi)

Seller has not received any written notice from any governmental authority
having jurisdiction over the Property that the Improvements fail to comply with
any body, agency, or other entity, federal, state and local laws, regulations
and ordinances, including without limitation any Environmental Laws and the
Americans with Disabilities Act.

 

 

(vii)

To the best of Seller’s actual knowledge, without investigation or inquiry, the
Property is not currently being used nor has it ever been used for landfill,
dumping, or other waste disposal or operations, and there are in existence at
the Property no materials, substances, products, or wastes of a toxic or
hazardous nature (meaning “hazardous waste” as defined in the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.) or other
applicable law) such that their existence would violate applicable laws or
regulations. If Seller learns at any time prior to Closing that this
representation and warranty is no longer true and correct then Seller shall
immediately deliver written notice thereof to Purchaser whereupon Purchaser’s
sole remedy shall be to elect to terminate this Agreement and obtain refund of
the Deposit and thereafter the parties shall have no further rights and
obligations hereunder.

 

 

(viii)

Seller currently owns and will deliver marketable title by quitclaim deed to
Purchaser at Closing, free and clear of all liens, claims, and mortgages, except
for the Permitted Exceptions.

 

 

(ix)

From and after the Effective Date until the Closing Date Seller: (A) shall not
cause or permit any change in the status of title to the Property, except to
cure objections by Purchaser; (B) shall maintain the physical condition of the
Property, normal wear and tear excepted, making maintenance and repair in the
ordinary course of business; (C) enforce and observe the terms of the Property
leases; (D) maintain casualty insurance coverage sufficient to repair and
restore the Property upon fire or other casualty; and (E) promptly notify
Purchaser in the event of occurrence of title or condition change, casualty,
violation, or any breach of the foregoing provisions.

 

 

(x)

All documents provided by Seller hereunder to Purchaser are true, complete and
accurate copies of those documents which are in the possession, care, or control
of Seller and contain all amendments thereto.

 

 

(xi)

No insolvency proceeding of any character (including bankruptcy, receivership,
reorganization, composition, or arrangement with creditors (including any
assignment for the benefit of creditors)), voluntary or involuntary, relating to
Seller or the Property is pending, or, to Seller’s knowledge, is being
threatened.

 

(c)           Seller covenants to operate and manage the Property in the same
manner that it has managed, maintained and operated the Property during the
period of Seller’s ownership, subject to reasonable wear and tear and casualty;
provided that during the term of this Agreement Seller shall not enter into new
or extend existing Leases. In addition, through the Closing Date, Seller shall:
(1) promptly advise Purchaser in writing of any litigation or hearing or notice
received with respect to the Property; and (2) keep the existence and the

 

 


--------------------------------------------------------------------------------

Purchase and Sale Agreement

Bruce Hussey and Franca Hussey

(February 2006) • Page 11

Enclaves Group, Inc.

 

 

 

terms of this Agreement and the identity of Purchaser confidential, except as
required for Seller to comply with its performance obligations hereunder.

 

11.          Representations and Warranties of
Purchaser.               Purchaser represents and warrants to Seller as follows:

 

(a)           Organization of Purchaser.          Purchaser is a corporation
duly organized and existing under the laws of the State of Delaware, has the
requisite right, power, and authority to enter into and carry out the terms of
this Agreement and the execution, performance, and delivery hereof and of all
other agreements and instruments referred to herein to be executed, performed,
or delivered by Purchaser and the performance by Purchaser of Purchaser’s
obligations hereunder will not violate or constitute an event of default under
the terms and provisions of any material agreement, document, or instrument to
which Purchaser is a party or by which Purchaser is bound.

 

(b)          Authority to Enter Into Agreement.            All requisite
corporate and other proceedings required to be taken by or on behalf of
Purchaser to authorize it to make, deliver, and carry out the terms of this
Agreement have been duly and properly taken, the persons executing this
Agreement on behalf of Purchaser warrant and represent to Seller in their
individual capacities that they have the authority to enter into this Agreement
and to bind Purchaser in accordance with its terms without obtaining any further
approvals or consents, and this Agreement is a valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms.

 

 

12.

General Provisions.

 

(a)         Purchaser shall have the right to assign any of its rights and
obligations under this Agreement in whole or in part at any time, provided that
no assignment shall release Purchaser from any of its obligations hereunder. Any
proposed assignment of Purchaser's rights and obligations under this Agreement
shall require prior written notice to Seller.

 

(b)           The terms and conditions of this Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective heirs,
successors, assigns, and legal representatives.

 

(c)           All representations, warranties, and indemnities contained in this
Agreement or in any instrument, document, or agreement delivered pursuant hereto
shall survive the delivery of the Deed and the transfer and conveyance of the
Property to Purchaser for a period of twelve (12) months only (unless otherwise
expressly set forth herein). For purposes of survival, all representations and
warranties of Purchaser and Seller made herein shall be deemed to date from the
Effective Date hereof and to have been restated and reaffirmed on the date of
the Closing.

 

(d)          All notices required or permitted by this Agreement shall be given
in writing and delivered personally or sent by a nationally recognized overnight
delivery service or by United States mail, registered or certified, return
receipt requested, postage prepaid, or by facsimile transmission during regular
business hours followed immediately by a confirmation copy by a nationally
recognized overnight delivery service, to the following addresses:

 

 


--------------------------------------------------------------------------------

Purchase and Sale Agreement

Bruce Hussey and Franca Hussey

(February 2006) • Page 12

Enclaves Group, Inc.

 

 

 

 

As to Seller:

Mr. Bruce Hussey

 

 

 

Ms. Franca Hussey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With copies to:

Morton Appleton, Esq.

 

 

 

Appleton and Appleton

 

 

 

100 Pearl Street, Suite 1210

 

 

 

Hartford, Connecticut 06103-4500

 

 

 

 

(860) 246-5481

 

 

 

Fax (860) 246-5554

 

 

 

Email: mappleton2001@yahoo.com

 

 

 

If by email a copy to: pappleton@appleton-law.com

 

 

 

 

As to Purchaser:

Enclaves Group, Inc.

 

 

Attn.: David Parker

 

 

Project Development Director

 

 

45 Knollwood Road, 5th Floor

 

 

Elmsford, New York 10523

 

 

 

(914) 592-2100

 

 

 

Fax (914) 592-2105

 

 

 

Email: dparker@enclavesgroup.com

 

 

 

 

 

With copies to:

Enclaves Group, Inc.

 

 

 

Attn.: Mark D. MacFarlane, COO

 

 

 

2550 East Trinity Mills Road, Suite 122

 

 

 

Dallas, Texas 75006

 

 

 

 

(972) 416-9304

 

 

 

Fax (972) 416-9441

 

 

 

Email: MMacFarlane@enclavesgroup.com

 

 

Any notice served upon either party as provided above shall be deemed to have
been given at the time such notice is received, if sent by hand or overnight
delivery or facsimile transmission (followed immediately by a confirmation copy
sent by a nationally recognized overnight delivery service), or if sent by
registered or certified mail, then the date five (5) days after the date such
notice is deposited in the United States mail (provided mail notices must be
confirmed by facsimile transmission or email). Either party shall have the right
from time to time to change its address for the receipt of notices by giving
written notice of the new address in the manner set forth above.

 

(e)           This Agreement contains the entire understanding between the
parties hereto with respect to the Property and is intended to be an integration
of all prior or contemporaneous agreements, conditions, or undertakings between
the parties hereto and there are no promises, agreements, conditions,

 

 


--------------------------------------------------------------------------------

Purchase and Sale Agreement

Bruce Hussey and Franca Hussey

(February 2006) • Page 13

Enclaves Group, Inc.

 

 

 

undertakings, warranties, or representations, oral or written, express or
implied, between and among the parties hereto with respect to the Property other
than as set forth herein. No change or modification of this Agreement shall be
valid unless the same is in writing and signed by Seller and Purchaser.

 

(f)           The date on which this Agreement has been executed and ratified by
all parties being the last date subscribed below, and such date shall be
referred to as and shall constitute the “Effective Date” of this Agreement.

 

(g)           In the event any one or more of the provisions contained in this
Agreement are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had not been contained herein.

 

(h)           Each party covenants that it will upon request of the other party
do, execute, acknowledge, and deliver, or will cause to be done, executed,
acknowledged, or delivered, all such further acts, deeds, conveyances, and
assurances as may reasonably be required for the better conveying, transferring,
assuring, and confirming the transfer of title to the Property to the Purchaser.

 

(i)           This Agreement and all transactions hereunder shall be governed by
the laws of the State of Connecticut without reference to its conflict of laws
provisions. In the event that either party hereto is required to resort to
litigation to enforce its rights hereunder, the parties agree that any judgment
awarded to the prevailing party shall include all reasonable litigation
expenses, including without limitation reasonable actual attorneys’ fees,
incurred by the prevailing party. Each party hereby submits and consents to
exclusive venue, service of process, and jurisdiction of the state and federal
courts of the State of Connecticut for any and all disputes arising under this
Agreement.

 

(j)           This Agreement may be executed in multiple counterparts, but all
of such copies shall be deemed an original. Amendments and modifications to this
Agreement may be made effective upon the exchange of counterparts by facsimile
transmission or electronic transfer of PDF-format facsimiles, which the parties
may rely upon as deemed original documents.

 

(k)           Time shall be considered to be of the essence in the performance
of requirements of this Agreement. No waiver of the manner of performance, time
of performance, or fulfillment of any obligation or condition hereunder shall be
effective unless set forth in a written instrument authorized and executed with
the same formality as this Agreement.

 

(l)           Execution of this Agreement by one party shall constitute an offer
to purchase or sell the Property, as applicable, on the terms and conditions set
forth herein. In the event this Agreement shall not have been fully executed by
both parties and a counterpart thereof delivered to each party on or before
February 7, 2006, such offer shall expire and be of no further force or effect.

 

(m)          Each party acknowledges that such party and its counsel, after
negotiation and consultation, have reviewed and revised this Agreement. As such,
the terms of this Agreement shall be fairly construed and the usual rule of
construction, to the effect that any ambiguities herein should be resolved

 


--------------------------------------------------------------------------------

Purchase and Sale Agreement

Bruce Hussey and Franca Hussey

(February 2006) • Page 14

Enclaves Group, Inc.

 

 

 

against the drafting party, shall not be employed in the interpretation of this
Agreement or any amendments, modifications or exhibits hereto or thereto.

 

(n)         Subject to the consummation of the transaction contemplated hereby,
Purchaser hereby agrees to indemnify, protect, defend, save, and hold Seller
harmless from and against any and all debts, duties, obligations, liabilities,
suits, claims, demands, causes of action, damages, losses, costs, and expenses
(including, without limitation, attorneys’ fees and expenses and court costs) in
any way relating to, connected with or arising out of the Property or the
ownership, leasing, use, operation, maintenance, and management thereof from and
after the Closing Date and during Purchaser’s ownership of the Property, other
than and not including, matters caused directly by the gross negligence, willful
misconduct, or intentional act of Seller. The indemnification contained in this
paragraph shall survive the Closing and shall not be limited by any limitation
on remedies set forth herein.

 

(o)         Subject to the consummation of the transaction contemplated hereby,
Seller hereby agrees to indemnify, protect, defend, save, and hold Purchaser
harmless from and against any and all debts, duties, obligations, liabilities,
suits, claims, demands, causes of action, damages, losses, costs, and expenses
(including, without limitation, attorneys’ fees and expenses and court costs) in
any way relating to, connected with or arising out of the Property or the
ownership, leasing, use, operation, maintenance, and management thereof for the
time period commencing on the date Seller acquired the Property through and
including the Closing Date, other than and not including, matters caused
directly by the gross negligence, willful misconduct, or intentional act of
Purchaser, and specifically including any claims for unpaid wages. The
indemnification contained in this paragraph shall survive the Closing and shall
not be limited by any limitation on remedies set forth herein.

 

(p)         Notwithstanding anything herein to the contrary, a portion of the
Deposit in the amount of One Hundred Dollars ($ 100) shall be non-refundable and
shall be distributed to Seller at Closing or other termination of this Agreement
as full payment and independent consideration for Seller’s performance under
this Agreement and for the rights granted to Purchaser hereunder. Any refund or
delivery of the Deposit to Purchaser pursuant to this Agreement shall be less
the non-refundable portion thereof which shall simultaneously be distributed to
Seller.

 

[Signatures of parties commence on the next succeeding page.]

 

•

 

 


--------------------------------------------------------------------------------

Purchase and Sale Agreement

Bruce Hussey and Franca Hussey

(February 2006) • Page 15

Enclaves Group, Inc.

 

 

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
under seal by their authorized representatives on the dates set forth beneath
their respective signatures below.

 

 

SELLER:

 

 

/s/ Bruce Hussey                                

BRUCE HUSSEY

 

 

Date:

February 6, 2006

 

 

/s/ Franca Hussey                              

FRANCA HUSSEY

 

 

Date:

February 6, 2006

 

 

 

PURCHASER:

 

 

ENCLAVES GROUP, INC.

 

a Delaware corporation

 

 

 

By: /s/ Daniel G. Hayes                      

 

Daniel G. Hayes

 

 

Its:

President and CEO

 

 

Date:

February 2, 2006

 

 

Attachments:

 

 

Exhibit A – Legal Description

 

 

Exhibit B – Due Diligence Documents

 

 

 


--------------------------------------------------------------------------------

 

 

Purchase and Sale Agreement

Bruce Hussey and Franca Hussey

(February 2006) • Page 16

Enclaves Group, Inc.

 

 



Exhibit A

 

Legal Description

 

Those certain premises described as “Second Tract” on a certain Trustee’s Deed
from Myra K. Shaughnessy, co-Trustee, et. al., dated October 30, 2003, and
recorded in the Mansfield, Connecticut land records, Volume 530, Page 53.

 

 


--------------------------------------------------------------------------------

Purchase and Sale Agreement

Bruce Hussey and Franca Hussey

(February 2006) • Page 17

Enclaves Group, Inc.

 

 

 

Exhibit B

Due Diligence Documents

 

To the extent not previously provided and only to the extent in the care,
custody, or control of Seller, or its agents or representatives, Seller shall
deliver to Purchaser true, correct, and complete copies of the following
documents:

 

 

(i)

all leases, occupancy agreements, and options affecting the Property, including
without limitation the Leases (if any), and all security, collateral, or
guaranties therefor;

 

 

(ii)

all reports of soil tests or property inspections relating to the Property
including environmental assessments, including without limitation any Phase I
environmental assessment, related to the Property;

 

 

(iii)

all Warranties relating to the Improvements or other Property;

 

 

(iv)

the plans and specifications for the Improvements and related architectural and
engineering reports from construction;

 

 

(v)

any and all aerial photographs or appraisals of the Property;

 

 

(vi)

evidence of current zoning of the Property and all permits, certificates of
occupancy, zoning variances, inspection reports, government authorizations or
approvals of every kind and nature affecting the Property, including without
limitation wetlands certifications and any governmental restrictions;

 

 

(vii)

real estate and personal property tax bills (and assessment notices) for the
Property for tax years 2003, 2004, and (to the extent available) 2005;

 

 

(viii)

(if any) copies of the Seller’s survey (as built for any Improvements), any
existing title insurance policy of the Real Property or title examination
reports (and copies of all items shown as title exceptions on the policy or
report);

 

 

(ix)

a current rent roll for the Leases (if applicable), showing all security
deposits; and

 

 

(x)

(if any) site plan and any zoning or planning application submitted for the
Property, together with the original approved plat for the Real Property.

 

Seller agrees to promptly deliver to Purchaser any additional information which
pertains to the foregoing and is received by Seller after delivery of the
foregoing information by Seller. In addition to the foregoing, Purchaser may
request that Seller provide additional information regarding the Property, and
upon such request, Seller shall promptly provide such information to Purchaser,
to the extent the information is within the possession or control of Seller.

 

 

 

 